        Case 2:18-cv-09253-JCZ-JVM Document 58 Filed 09/11/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


     KENNETH NASSET                                                CIVIL ACTION

     VERSUS                                                        NO. 18-9253

     UNITED STATES OF AMERICA                                      SECTION “A” (1)


                                  ORDER AND REASONS

        Before the Court is a Motion for Partial Summary Judgment (Rec. Doc. 55) filed by

the Defendant the United States of America. The Plaintiff Kenneth Nasset opposes this

motion. This motion, set for submission on September 19, 2020, is before the Court on the

briefs without oral argument.

I.      Background

        Nasset filed his Complaint against the Government pursuant to the Federal Tort

Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671 et seq., regarding the care he received from

the U.S. Department of Veterans Affairs (“VA”) in New Orleans, Louisiana, for the treatment

of his psoriatic arthritis in 2016. (Rec. Doc. 49, p. 1, Court’s Order). Nasset claims that on

September 13, 2016 he saw Dr. Hugh McGrath, a rheumatologist, and was prescribed a TNF

inhibitor after discussing two drugs, Humira and Enbrel, for treating his psoriatic arthritis.

(Rec. Doc. 1, p. 3, Nasset’s Complaint). After taking Enbrel for almost a year, Nasset was

hospitalized on June 13, 2017 and was informed that he had congestive heart failure and a

myocardial infarction. Id. at 4. During this hospitalization, Nasset claims that his attending

physicians, Dr. Margret Maxi and Dr. Meredith Barr, advised him that the Enbrel medication

was the cause of his myocardial infarction. Id.




                                         Page 1 of 5
       Case 2:18-cv-09253-JCZ-JVM Document 58 Filed 09/11/20 Page 2 of 5




       On June 4, 2020, the Court allowed Nasset to amend his Complaint to make the

following three claims against the Government: (1) negligence, (2) vicarious liability, and (3)

lack of informed consent. As a result of this amendment, the Government filed a Motion for

Partial Summary Judgment as to Nasset’s negligence and vicarious liability claims.

II.    Summary Judgment Legal Standard

       Under Federal Rule of Civil Procedure 56(a), “[a] party may move for summary

judgment, identifying each claim or defense--or the part of each claim or defense--on which

summary judgment is sought.” “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the initial burden of

informing the court of the basis for its motion by identifying portions of the record which

highlight the absence of genuine issues of material fact. Topalian v. Ehrmann, 954 F.2d 1125,

1132 (5th Cir. 1992); see also Fed. R. Civ. P. 56(c)(1) (“A party asserting that a fact cannot

be . . . disputed must support the assertion by . . . citing to particular parts of materials in the

record[.]). A fact is immaterial “if proof of its existence or nonexistence would affect the

outcome of the lawsuit under applicable law in the case.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). A dispute about a material fact is “genuine” if the evidence is such that

a reasonable fact finder could render a verdict for the nonmoving party. Id.

III.   Discussion

       To prevail in a medical malpractice case, a plaintiff must prove all three of the following

elements by a preponderance of the evidence: (1) the applicable standard of care expected

of physicians in his medical specialty, (2) a violation of that standard of care, and (3) a causal

connection between the alleged negligent treatment and the plaintiff's injuries. La. R.S.



                                           Page 2 of 5
       Case 2:18-cv-09253-JCZ-JVM Document 58 Filed 09/11/20 Page 3 of 5




9:2794; Pfiffner v. Correa, 643 So.2d 1228, 1233 (La. 1994). While expert testimony is

generally required to establish malpractice, “[t]he jurisprudence has also recognized that

there are situations in which expert testimony is not necessary.” Pfiffner, 643 So.2d at 1233.

For instance, expert testimony is not required where the physician does an obviously careless

act, from which a lay person can infer negligence. Id. (citing Hastings v. Baton Rouge Gen.

Hosp., 498 So.2d 713, 719 (La. 1986)). “Failure to attend a patient when the circumstances

demonstrate the serious consequences of this failure, . . . [is] also [an] example[ ] of obvious

negligence which require[s] no expert testimony to demonstrate the physician's fault.” Id. at

1234. “Likewise, where the defendant/physician testifies as to the standard of care and his

breach thereof, see, e.g., Riser v. American Medical Int'l Inc., 620 So.2d 372, 377 (La. Ct.

App. 5th Cir. 1993); Hastings, 498 So.2d at 722 (violation of LSA-R.S. 40:2113.4 which

imposes duty on a hospital to make emergency services available to all persons in the

community without regard to income or insurance protection and hospital bylaws establishing

duties for on-call physicians), . . . expert testimony is also unnecessary to establish a

malpractice claim.” Pfiffner, 643 So.2d at 1234.

       In its Motion for Partial Summary Judgment, the Government argues that Nasset

cannot satisfy his burden of proof because both his negligence claim and his vicarious liability

claim require expert testimony, which he failed to obtain. More specifically, the Government

points out that Nasset only has one medical expert, Dr. Mark Levin, who the Court determined

to be unqualified to give an opinion on the standard of care for a rheumatologist. (Rec. Doc.

55, p. 10-12, Government’s Memorandum in Support).1




1However, the Court qualified Dr. Mark Levin as an expert to testify as to whether Nasset had informed
consent to use Enbrel. (Rec. Doc. 49, p. 5, Court’s Order).

                                            Page 3 of 5
      Case 2:18-cv-09253-JCZ-JVM Document 58 Filed 09/11/20 Page 4 of 5




       Conversely, Nasset contends that an expert opinion is not required for his negligence

and vicarious liability claims because (1) Dr. McGrath admitted to the negligence and (2) the

obvious negligence exception applies. As noted in Nasset’s Opposition, the VA Medication

Management Policy states that, “an assessment of each patient’s response to his/her

medications is to be performed by the clinician to ensure clinical needs are met and to address

the patient’s response to the prescribed medications and actual or potential medication

related problems.” (Rec. Doc. 56, p. 3, Nasset’s Opposition). Accordingly, Nasset argues that,

“[t]his policy indicates that an assessment should have been performed as to Mr. Nasset’s

response to Enbrel to address any actual or potential medication related problems.” Id. at 4.

“Dr. McGrath [testified that he] never did an assessment because [he] did not write ‘return to

clinic’ in Mr. Nasset’s records which means Dr. McGrath was not requesting Mr. Nasset to

return to the clinic.” Id. “Nurse Godfrey did not schedule a follow up appointment[, and] Mr.

Nasset was not seen by another rheumatologist for nine months after the initial consultation.”

Id. “Thus, that is a breach of care as set forth by VA policy as there was no follow-up by Dr.

McGrath or the VA after mailing Plaintiff the wrong medication.” Id. at 5. “Had Dr. McGrath

done an assessment, he would have realize[d] that Mr. Nasset was not using the correct

dosage and that he received Enbrel instead of Humira.” Id.

       Here, the Court finds that it is premature to grant summary judgment in favor of the

Government as to Nasset’s negligence and vicarious liability claims. More specifically, there

still remains a question of fact as to whether Dr. McGrath violated the VA Medication

Management Policy by not having a follow-up assessment with Nasset. As noted above,

expert testimony is not needed when “the defendant/physician testifies as to the standard of

care and his breach thereof.” Pfiffner, 643 So.2d at 1234; Hastings, 498 So.2d at 722. Thus,



                                         Page 4 of 5
      Case 2:18-cv-09253-JCZ-JVM Document 58 Filed 09/11/20 Page 5 of 5




although this issue is likely not an example of obvious negligence, Nasset can still attempt to

prove that Dr. McGrath breached his standard of care by violating the VA’s policies without

having to present additional expert testimony. Further, the Court, as the trier of fact in this

case, will be in a better position following the presentation of evidence at trial to determine

whether Nasset can meet his burden of proof as to his negligence claims in the absence of

expert testimony. As a result, the Court denies the Government’s Motion for Partial Summary

Judgment.

       Accordingly;

       IT IS ORDERED that the Motion for Partial Summary Judgment (Rec. Doc. 55)

filed by the Defendant the United States of America is DENIED.




                                                  __________________________________
       September 11, 2020                                JUDGE JAY C. ZAINEY
                                                    UNITED STATES DISTRICT JUDGE




                                         Page 5 of 5
